Title: To Alexander Hamilton from William S. Smith, 28 February 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            East Chester Feby. 28th. 1799.
          
          I have only this morning had the honor of receiving your Circular Letter of the 18th. inst. its contents shall be immediately attended to—
          I take the liberty of observing that any communications you may hereafter honor me with, will meet with a prompt and safe conveyance, by being sent to the Quarters of the Adjutant of the Regt. Mr. Cocks No. 56. Water Street.
          I have the honor to be Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith
          
        